Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 10821067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107678004A (Machine Translation submitted by Examiner) (English Abstract by Applicants) (hereinafter "CN"). 
	Regarding claim 1, CN discloses an automobile calibration device, comprising: 
a stand apparatus; a supporting assembly, mounted at the stand apparatus and movable in a vertical direction with respect to the stand apparatus, and configured to support a calibration apparatus which is assistant to calibrate a vehicle (Page 1: Abstract; Page 2: background); 

 the motor assembly is configured to drive the transmission mechanism to move (Page 6, Page 12); 
and the transmission mechanism is configured to enable the supporting assembly to move in the vertical direction with respect to the stand apparatus (Abstract; Page 12).
Regarding claim 2, CN discloses CN discloses wherein 15the motor assembly further comprises a control assembly and a motor; and the control assembly comprises a controller, the controller being electrically connected to the motor and being configured to control a rotational rate of the motor, so as to control the movement speed of the supporting assembly (Page 12; Abstract). 
Regarding claim 3, CN discloses wherein the control assembly further comprises a limit switch and a trigger apparatus (Page 12, Abstract).
Regarding claim 13, CN discloses wherein the motor assembly further comprises a power supply assembly, the power supply assembly is configured to supply power to the motor assembly (Abstract; it is also understood that there should be power supplied to the calibration device to function as disclosed in CN).
Regarding claim 15, CN discloses wherein the motor assembly further comprises a connection mechanism; the connection mechanism is configured to connect the motor with the transmission mechanism; the motor drives the transmission mechanism to move via the connection mechanism (Page 12).
.
Allowable Subject Matter
Claims 4-12, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	December 4, 2021